Citation Nr: 1601010	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-12 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than February 22, 2008, for a grant of service connection for coronary artery disease (CAD).

2.  Entitlement to a rating higher than 60 percent for service-connected CAD.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  An October 2011 rating decision denied the claim for an earlier effective date for service-connected CAD, and a February 2014 rating decision denied an increased rating for CAD.  

The Board denied the earlier effective date claim in April 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2015 Memorandum Decision, the Court vacated the Board's decision on the effective date issue and remanded it for compliance with specific instructions.

The effective date claim has now been returned to the Board, while the increased rating claim is before the Board for the first time.  

The issue of entitlement to a rating higher than 60 percent for service-connected CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 22, 2001, the Veteran, a Nehmer class member, filed an increased rating claim for pes planus.

2.  At the time that the increased rating claim was pending, evidence of a diagnosis of CAD, a covered herbicide disease, was constructively of record.



CONCLUSION OF LAW

The criteria for an effective date prior to February 22, 2008, for the grant of service connection for CAD, have been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the effective date following the grant of service connection for CAD.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Earlier Effective Date

The Veteran argues that an earlier effective date of June 2000 is warranted for his CAD because he was diagnosed and treated for ischemic heart disease by the VA Medical Center at that time.  He also had a claim for pes planus pending at that time and argues that, as he had a claim for benefits pending at the time of treatment for his heart disease, the effective date should be retroactive to the date of VA treatment. 

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

There are also some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

A second exception to the regulations regarding effective dates for disability compensation involves those Veterans who qualify as eligible under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease."  See 38 C.F.R. § 3.816(b).  According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include CAD, was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include CAD.  Id.  

Service connection for CAD was granted based on the Veteran's exposure to toxic herbicides while serving in the Republic of Vietnam; therefore, he is a Nehmer class member as is contemplated under 38 C.F.R. § 3.816(b).  The regulation provides that, where the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

In general, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

However, pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed. Reg. 23166, 23167 (May 8, 2001).  Training Letter 10-04 at page 19 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal of the earlier claim.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id. at 20.

The Veteran filed an increased rating claim for his service connected pes planus on February 22, 2001.  At that time, VA treatment records showed a diagnosis for CAD.  Those treatment records were not associated with his claims file until March 2008, after he filed his claim for service connection for a heart condition.  Although the records showing the Veteran's June 2000 diagnosis of CAD were not filed in his physical claims folder when his February 2001 pes planus claim was pending, they must nonetheless be considered to have been in the record at that time.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  As VA had evidence of the Veteran's CAD diagnosis during the appeal of the earlier claim for pes planus, the August 2003 rating decision which denied an increased rating evaluation is deemed to have denied service connection for CAD as well.  

As the claim was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, the effective date will be the later of the date the claim was received by VA or the date the disability arose.  The record reflects that the Veteran was diagnosed with CAD in June 2000; thus, the effective date of the award of service connection for CAD must be February 22, 2001, the date that the claim was received.  


ORDER

An effective date of February 22, 2001, for the grant of service connection for CAD, is granted.


REMAND

The Veteran was last afforded a VA examination to assess the nature and severity of his CAD in January 2014; however, he has not been afforded a VA examination with a current metabolic equivalents (METs) test since September 2011.  In his March 2014 notice of disagreement, he asserted that his dyspnea on exertion is worse, and requested a new examination with a current METs test.  Given the length of time since the last VA METs test was performed, and the Veteran's allegations of worsening, the Board finds that a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the nature and severity of his coronary artery disease.  The Veteran must be scheduled for a METs test; failure to provide current METs will result in additional remands.  The clinician should also provide specific examples of the Veteran's activity level for the estimated METs, and provide a rationale for his estimated METs level.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


